Citation Nr: 0323539	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  0213832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
September 1945 to November 1946.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2001 
rating decision by the Huntington, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
requested a video hearing before a Veterans Law Judge.  Such 
hearing was scheduled in May 2003, but the veteran failed to 
appear.  


REMAND

The veteran was offered and accepted Decision Review Officer 
(DRO) review of his case.  The Board notes that the DRO 
review was not performed, and an appellate decision cannot be 
promulgated until such review is undertaken.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
the United States Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the VCAA, including that the veteran 
should be notified as to his and VA's respective 
responsibilities with regard to claims development.  In this 
case, the veteran has not been notified of VCAA.  
Accordingly, appropriate action must be taken to ensure that 
the directives of VCAA are satisfied.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  In this case, while the Board did not develop new 
evidence, new medical records have been received.  This 
evidence has not been considered by the RO, and the appellant 
has not waived initial AOJ consideration of this evidence.  
Thus, AOJ review of the evidence appears indicated.  

Finally, the Board notes that the veteran has alleged 
treatment from 1987 to the present at the VA Prestonsburg 
Clinic.  Records of such treatment have not been associated 
with his claims file.

Accordingly, this matter is REMANDED for the following 
actions:

1.	DRO review requested by the veteran 
should be accomplished and 
documentation of such should be added 
to the claims file.  

2.	If the benefit sought is not granted 
by the DRO, the RO should take all 
necessary measures to ensure 
compliance with the notice and 
assistance requirements set forth in 
the VCAA.  In particular, the RO 
should ensure that the veteran and his 
representative are advised of what he 
needs to establish entitlement to the 
benefit sought, what the evidence now 
shows, and of his and VA's respective 
responsibilities in claims 
development.  

3.	The veteran's treatment records from 
the VA Prestonsburg Clinic dating back 
to 1987 should be obtained and 
associated with the claims file. 
4.	On completion of the requested 
actions, the claim should be reviewed, 
and if it remains denied, the veteran 
should be provided with an appropriate 
supplemental statement of the case.  
He should have the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 

